Citation Nr: 9907804	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for chronic renal failure, status post kidney 
transplant.

2.  Entitlement to an increased evaluation for chronic renal 
failure, status post kidney transplant, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which reduced the 
100 percent disability evaluation for chronic renal failure, 
status post kidney transplant, to 60 percent, effective 
September 1994.  In February 1997, the Board denied the 
appeal as to the issues of entitlement to a restoration and 
increased evaluation.  The veteran appealed to the United 
States Court of Veterans Appeals (Court).

While the case was pending at the Court, VA Office of General 
Counsel and the veteran's representative filed a Joint Motion 
requesting that the Court vacate the February 1997 decision 
by the Board and remand the case for readjudication.  The 
Court granted the Joint Motion in May 1998, vacated the 
Board's February 4, 1997 decision and remanded the case to 
the Board for compliance with directives that were specified 
by the Court.  [redacted].

The main portion of this decision addresses the issue of 
whether the veteran is entitled to a restoration of the 100 
percent disability evaluation for chronic renal disease;  the 
issue of entitlement to an increased evaluation for the 
condition is addressed in the REMAND portion.




FINDINGS OF FACT

1.  In February 1990, the RO issued a rating action 
establishing a 100 percent disability evaluation for service-
connected renal failure, on dialysis, effective October 10, 
1989.

2.  In August 1994, the RO reduced the disability evaluation 
for chronic renal failure to 60 percent, effective September 
1, 1994.

3.  At the time of the August 1994 determination, the medical 
and other evidence of record showed that the veteran's 
service-connected disability had undergone material 
improvement. 


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
service-connected chronic renal failure, currently evaluated 
as 60 percent disabling, have not been met.  38 U.S.C.A. § 
1155 (West 1991);  38 C.F.R. §§ 3.105, 3.343. 3.344, 4.115a, 
4.115b, Diagnostic Code 7531 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking restoration of a 100 percent 
disability rating for service-connected chronic renal 
failure, status post kidney transplant.  In essence, he 
contends that the previously assigned 100 percent disability 
rating was improperly reduced by the RO to 60 percent.

As a preliminary matter, the Board finds that the veteran's 
claim for restoration of a 100 percent disability rating for 
chronic renal failure is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) in that it is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

A claim may only be denied on its merits if a preponderance 
of the evidence is against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996).  Under the benefit of the doubt 
doctrine, the veteran's claim must prevail when the evidence 
is in relative equipoise.  Hence, when the record contains an 
approximate balance of evidence both for and against the 
claim, the claim must be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.9; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the interest of clarity, the Board will first describe the 
factual background of this case.  The relevant law and VA 
regulations will be reviewed.  The Board will ten analyze the 
claim and render a decision.

Factual Background

The evidence of record shows that chronic renal insufficiency 
was diagnosed during a period of hospitalization from January 
to February 1989.  In a letter dated in May 1989, a private 
physician identified the veteran's kidney failure as a direct 
result of his service-connected hypertensive cardiovascular 
disease.  In August 1989, service connection was granted for 
chronic renal failure, secondary to the veteran's service-
connected heart disease.  A separate evaluation was not 
assigned, and the renal disease was associated with the 
cardiovascular disease, for which a 100 percent disability 
evaluation was in effect.

Treatment  records from the VA Medical Center (VAMC) in St. 
Louis, Missouri, dating from October and November 1989 showed 
that the veteran began treatment with hemodialysis for end-
stage renal failure.  In February 1990, the RO issued a 
rating action establishing a separate 100 percent evaluation 
for renal failure, requiring dialysis, pursuant to the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7530, 
effective October 10, 1989.  

Of record is a VAMC discharge summary dated in July 1991, 
which showed the veteran continued to require dialysis for 
his service-connected chronic renal failure disability.  The 
report showed laboratory results of blood urea nitrogen (BUN) 
level of 81, creatinine of 18.

Private medical records dating from April 1992 indicate that 
the veteran underwent kidney transplant surgery that month.

In October 1992, the veteran underwent a VA examination, at 
which time laboratory test results revealed that the 
veteran's BUN level was 21 and that his creatinine level was 
1.7.  A trace of protein was evident on urinalysis in August 
1992.  Diagnoses of status post renal transplant, controlled 
hypertension and oral candidiasis as a complication of 
medications secondary to transplant, were stated.  

In a confirmed rating decision dated in October 1992, the RO 
continued the 100 percent evaluation for service-connected 
heart condition and for chronic renal failure, status post 
kidney transplant, as well as entitlement to special monthly 
compensation.  The decision cited VA regulations in effect at 
that time which provided for a 100 percent evaluation for two 
years following transplant surgery.  With regard to the heart 
condition, the RO cited evidence showing continued chest pain 
on climbing steps and shortness of breath and numbness in the 
hands and nausea, found to warrant a continued 100 percent 
evaluation.

VA treatment records from the St. Louis VA Medical Center 
dating from May 1991 to December 1992 pertaining to the 
veteran show the veteran's recovery following kidney 
transplant surgery in April 1992. 

Blood test results dating from May 1993 from the VAMC St. 
Louis show a creatinine level of 1.5, albumin level of 4.4, 
and BUN of 14.  Only the creatinine level was identified as 
abnormal.  Urinalysis dated in May 1993 was negative for 
protein in the urine. 

Laboratory results dating from July 1993 to July 1994 show 
that blood serum tests revealed the veteran's BUN ranged from 
a low of 12 to a high of 19 and that albumin levels ranged 
from 4.4 to 4.9, without indication of abnormal findings.  
Creatinine levels ranged from 1.1 to 1.7 (levels over 1.5 
were identified as being high), though results from May and 
July 1994 showed results of 1.1, with no indication of being 
abnormal.  An echogram of the abdomen in January 1994 
revealed chronic renal disease bilaterally, with two cysts in 
the left kidney.  

In July 1994, the veteran underwent a VA examination for 
evaluation of service-connected chronic renal failure.  The 
examiner noted that since his kidney transplant in April 
1992, the veteran had not required dialysis.  The VA examiner 
noted that the veteran was taking several prescription 
medications in relation to his renal transplant.  The 
examiner did not identify any current residual symptoms 
associated with the transplant.  The scar was clean and 
showed no evidence of granuloma.

In August 1994, the RO issued a rating action upon review of 
the evidence pertaining to the veteran's chronic renal 
failure, and reduced the evaluation for service-connected 
chronic renal failure, status post kidney transplant to 
60 percent, effective September 1, 1994.  The RO noted that 
the veteran's service-connected cardiovascular disease 
continued to be evaluated as 100 percent disabling. 

In February 1997, the Board issued its decision denying 
entitlement to restoration of a 100 percent evaluation for 
chronic renal failure, status post kidney transplant.  The 
Board evaluated the evidence of record and determined that 
pursuant to the regulations for evaluating dysfunctions of 
the genitourinary system contained in 38 C.F.R. §§ 4.115, 
4.115a and 4.115b, the reduction of the 100 percent 
evaluation was proper.  As alluded to above, the veteran 
appealed the Board's decision to the Court.

The Joint Motion and the Court's Order direct the Board to 
examine the evidence of record and provide an explanation for 
its decision denying restoration of a 100 percent disability 
evaluation.  The Joint Motion referred to the Board's failure 
to cite 38 C.F.R. § 3.343(a) in its February 1997 decision, 
and found that discussion of the regulation was required.  
[Joint Motion, pg.3]. 

Relevant Law and Regulations

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations provide substantive 
due process protections which must be followed whenever the 
VA reduces a benefit.

Rating renal disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. 3.321(a).  
Separate diagnostic codes identify the various disabilities.
38 C.F.R. Part 4.

Kidney transplant following transplant surgery is evaluated 
as 100 percent disabling; thereafter the condition is to be 
rated as renal dysfunction, with a minimum rating of 30 
percent.  The 100 percent evaluation shall be assigned as of 
the date of hospital admission for transplant surgery and 
shall continue with a mandatory VA examination one year 
following hospital discharge.  38 C.F.R. § 4.115, DC 7531.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e) [see below].

The rating criteria for renal dysfunction in effect in August 
1994 provided for a 100 percent evaluation for dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  An 80 percent 
disability evaluation was warranted for symptoms of 
persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent evaluation was 
warranted for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 30 
percent evaluation was warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101.  A 
noncompensable  evaluation was appropriate where there was 
albumin and casts with a history of acute nephritis; or non-
compensable hypertension under Diagnostic Code 7101.  
38 C.F.R. § 4.115 (1994).  

38 C.F.R. § 4.115 provides that separate ratings are not to 
be assigned for disability from disease of the heart and any 
form of nephritis, on account of the close interrelationships 
of cardiovascular disabilities.  If, however, the absence of 
a kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  The 
section also provides that in the event that chronic renal 
disease has progressed to the point where regular dialysis is 
required, any coexistent hypertension or heart disease will 
be separately rated.  38 C.F.R. § 4.115 (1994).

Disability rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.343(a) provides that total disability ratings, 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in the physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. 
§ 3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

Analysis

In the case at hand, the veteran contends that the 100 
percent evaluation for chronic renal failure was incorrectly 
reduced to 60 percent by the RO's August 1994 rating action.  

As noted above, this case was the subject of a Joint Motion 
for Remand, in which the Court ordered the Board to 
readjudicate the issue on appeal, and to address the 
application of 38 C.F.R. § 3.343(a), which protects a 100 
percent schedular rating by requiring that such a rating (one 
not based purely on hospital, surgical or home treatment) 
will not be reduced in the absence of clear error, without 
examination evidence showing material improvement in the 
physical or mental condition.  The joint motion cited to 
Ternus v. Brown, 6 Vet. App. 370, 376, (1994), for the 
Court's holding that the procedural burden rests on the VA to 
show a material improvement from the previous rating 
examination on which the 100 percent evaluation was last 
continued.  [Joint Motion, pg.3.]

The Board notes that the provisions of 38 C.F.R. § 3.343 
require that the evaluation of an examination report showing 
material improvement of a condition must be evaluated in 
conjunction with all the facts of record, and that 
consideration must be given to whether any improvement shown 
was attained under the ordinary conditions of life, meaning 
during work or search for work, and whether improvement was 
brought about by extended rest or prohibition from work.  
Under circumstances where improvement followed restriction 
from work, a reduction from 100 percent will not be 
considered, pending reexamination after a period of 
employment lasting three to six months.  38 C.F.R. 
§ 3.343(a).  

The Court has on several occasions addressed the criteria set 
forth in section 3.343(a), and has confirmed the general 
premise that the requirements for reducing an evaluation are 
notably more stringent than those for establishing an initial 
rating.  See Collier v. Derwinski, 2 Vet. App.  247, 249 
(1992).  Specifically, the court has held that with regard to 
evidence of improvement of a service-connected disability, 
material improvement cannot be shown without a comparison of 
the previous and current physical and mental condition, nor 
without consideration of the circumstances under which the 
improvement occurred.  Tucker v. Derwinski, 2 Vet. App. 201 
(1992) [citing Karnas v. Derwinski, 1 Vet. App. 308, 310-311 
(1991) (the comparison to be made is between the last 
examination and the current examination)].  Additionally, the 
examination upon which the reduction is based must be 
complete, and that the disability be evaluated in the context 
of its history.  Tucker, 2 Vet. App. at 203.  

As the question before the Board is whether the RO's August 
1994 decision to reduce the veteran's disability evaluation 
from 100 to 60 percent was proper, the Board will focus on 
the evidence of record at the time of the RO's determination 
in light of the rating criteria in effect at that time.  See 
Ternus v. Brown, 6 Vet. App. 370, 375-6 (1994) [citing 
Russell v. Principi, 3 Vet. App. 310, 315 (1992) and Porter 
v. Brown, 5 Vet. App. 233, 235-6 (1993)].  In other words, 
the Board cannot apply the benefit of hindsight in evaluating 
the RO's decision.

As an initial matter, the Board finds that the provisions of 
38 C.F.R. § 3.344(a) do not apply, as the 100 percent 
evaluation was not in effect for five years or more.  The 100 
percent rating for chronic renal failure was effective from 
October 9, 1989, and was reduced effective September 1, 1994.  

The due process provisions contained in 38 C.F.R. § 3.105(e) 
[see page 9 above] do not apply to the veteran's case, 
notwithstanding reference thereto in DC 7531.  At the time of 
the reduction of the 100 percent evaluation for chronic renal 
failure, a separate 100 percent evaluation and entitlement to 
special monthly compensation under 38 C.F.R. § 3.350 were in 
effect in connection with the veteran's separately service-
connected coronary artery disease.  Because the separate 100 
percent rating, which remained in effect, no reduction in 
compensation payments resulted from the RO's action, and thus 
the additional procedural requirements contained in 38 C.F.R. 
§ 3.105(e) did not apply.  

The Board acknowledges the regulation which prohibits a 
reduction of a 100 percent evaluation without medical 
examination evidence showing material improvement in the 
condition in question, and that these reports must be 
evaluated in conjunction with all the facts of record.  
38 C.F.R. § 3.343(a).  In order to justify a reduction in a 
100 percent disability rating, the Board must compare the 
examination which is purported to show that the condition had 
materially improved with the last examination continuing the 
100 percent rating, and must find the evidence showing 
improvement is sufficiently complete to adequately 
demonstrate an improvement in the disability in question.  
See Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992).

The Board finds that the July 1991 VAMC report is the most 
relevant pre-improvement examination because it was the last 
medical report of record which contains information 
concerning the veteran's condition, to include laboratory 
study results, before his kidney transplant in May 1992.  The 
July 1991 VAMC treatment record shows that the veteran 
required hemodialysis, that his BUN was measured at 81 and 
that his creatinine level was 18.

The July 1994 VA examination report on which the RO relied in 
reducing the 100 percent rating showed that following the 
successful kidney transplant of May 1992, the veteran no 
longer required dialysis, that his BUN level was 15 and his 
creatinine level was 1.1.  Other treatment records and test 
results following the veteran's transplant surgery, reported 
in the Factual Background section on pages 5 and 6 above, 
also showed a discontinuance of dialysis and greatly reduced 
levels of BUN and creatinine.  In light of the improvement in 
BUN and creatinine levels and the fact that the veteran no 
longer required dialysis following transplantation, the Board 
finds that "material improvement" is shown on comparison 
between the July 1991 and the post-transplant reports, in 
particular the July 1994 VA examination report. 

As VA is required to evaluate any evidence of material 
improvement in a condition in conjunction with all the facts 
of record, with particular consideration as to whether the 
improvement was attained under the ordinary conditions of 
life, the Board notes that the evidence of record does not 
indicate that the veteran was employed at the time chronic 
renal disease was diagnosed, nor at any time during the 
course of his recovery from surgery, at the time of the 
August 1994 RO decision or presently.  Prior to the diagnosis 
of chronic renal failure in January 1989, the veteran was 
evaluated as 100 percent disabled as a result of coronary 
artery disease, status post myocardial infarction with 
hypertensive cardiovascular disease. In other words, the 
coexisting heart condition itself renders the veteran 
unemployable and the veteran has not worked for many years.  
For this reason, the Board finds that an evaluation of the 
evidence with respect to his ability to work or seek 
employment is not feasible.  

The evidence of record shows that the improvement in the 
disability caused veteran's chronic renal failure is due to 
the successful May 1992 kidney transplant, and is not the 
result of any period of rest or a regime which required 
abstention from work.  See 38 C.F.R. § 3.343(a).

For the reasons stated above, and as demonstrated by the 
pertinent medical evidence of record discussed above, the 
Board finds that the veteran's physical condition with 
respect to his service-connected chronic renal disease 
materially improved from July 1991 to July 1994.  The medical 
evidence, indeed, shows rather dramatic improvement over that 
period of time, which the medical records attribute to the 
successful kidney transplant in May 1992.  Moreover, this 
improvement appears to have been ongoing and continuing at 
the time of the August 1994 RO decision, rather than a mere 
transitory improvement.  This improvement is evidenced by the 
elimination of the need for dialysis, the lowering of both 
the BUN and creatinine levels.  Accordingly, the Board 
believes that the requirements of 38 C.F.R. § 3.343(a) have 
been satisfied.  See Ternus, 6 Vet. App. at 376, Hohol, 
2 Vet. App. at 172.
 
The RO reduced the assigned disability rating for renal 
dysfunction from 100 percent to 60 percent.  The VA Rating 
Schedule allowed the possibility of the assignment of an 80 
percent disability rating under 38 C.F.R. § 4.115 (1994).
Accordingly, the Board has reviewed the evidence in order to 
determine whether the level of disability assigned in August 
1994, 60 percent, was appropriate.

The Board has concluded that the RO's 1994 determination that 
a 60 percent disability rating for was warranted for kidney 
disease was proper.  As discussed above, examination findings 
indicated that the veteran no longer required dialysis 
following the transplant surgery, and that blood serum tests 
showed improved levels of BUN, creatinine and albumin.  In 
August 1994, the most current laboratory tests showed a BUN 
level of 15 and creatinine level of 1.1.  These other 
findings on examination after the May 1992 kidney transplant 
were not indicative of symptoms of renal dysfunction 
warranting either a 100 percent or an 80 percent evaluation.  
The medical evidence available at the time of the RO's 
decision did not show that the veteran was precluded from 
more than sedentary activity as a result of persistent edema 
and albuminuria, markedly decreased function of the kidneys 
or other organ systems, or BUN of more than 80mg%, or 
creatinine of more than 8mg% , which would call for a 100 
percent disability rating.  The medical evidence did not show 
that the veteran was of generalized poor health, 
characterized by lethargy, weakness, anorexia, weight loss or 
limitation of exertion, nor persistent edema with BUN 40 to 
80mg% or creatinine between 4 and 8mg%, which would call for 
the assignment of an 80 percent disability rating under 
38 C.F.R. § 4.115, Diagnostic Code 4.115.  

Essentially, the medical evidence of record in August 1994 
did show relatively constant albuminuria, and the veteran 
testified that since the transplant surgery, he had 
experienced edema.  This claim of edema was supported by 
medical treatment records which showed swelling in the hands 
following surgery.  The veteran denied current weight loss or 
anorexia, but described weakness at his RO hearing.  These 
findings are more consistent with the criteria for 60 percent 
than with a higher evaluation.  Accordingly, the Board finds 
that the RO properly assigned a 60 rating.

In summary, the evidence of record shows that prior to the 
transplant, the veteran required regular dialysis; post-
surgery records showed improvement in the condition and a 
regularly functioning renal system, albeit with the 
assistance of medication.  Therefore, the Board finds that 
the RO was justified in finding medical evidence which 
demonstrated material improvement in the condition for the 
purpose of reducing the evaluation to better reflect the 
veteran's disability.
The RO relied on an examination which showed material 
improvement in the veteran's condition following kidney 
transplant surgery, and its finding was consistent with the 
evidence of record.  The Board finds that the RO's decision 
accurately reflects the evidence of record at the time of the 
August 1994 decision, and that the RO complied the proper 
procedures in making its decision.  Therefore, the Board 
finds that the 1994 reduction from a 100 percent to a 60 
percent disability rating for service-connected kidney 
disease was proper.  

In summary, the Board has concluded that the preponderance of 
the evidence establishes that a rating reduction was 
warranted for chronic renal failure, status post kidney 
transplant.  A preponderance of the evidence establishes that 
the RO's reduction of the 100 percent rating for chronic 
renal failure was in compliance with appropriate regulatory 
guidelines.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993); 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  The veteran 
is not entitled to a reinstatement of the 100 percent 
evaluation.  The veteran's claim is denied.


ORDER

Restoration of a 100 percent disability evaluation for 
service-connected chronic renal failure is denied.



REMAND

The Court's Order and the Joint Remand vacated the February 
1997 Board decision as to entitlement to an increased 
evaluation for service-connected chronic renal failure, 
currently evaluated as 60 percent disabling.  The Joint 
Remand and Order did not indicate what actions were required, 
nor did it indicate that the Board's decision contained any 
deficiency where the matter of an increased evaluation was 
concerned.

The Board notes that in the intervening period since the 
Board's February 1997 decision, new evidence relevant to the 
evaluation of the veteran's service-connected chronic renal 
failure has been submitted.  Treatment records dating from 
March 1997 to March 1998 from the VAMC in St. Louis 
pertaining to the veteran were submitted to the record.  
These records contain evidence relating to the veteran's 
chronic renal failure disability.  In an October 1998 letter, 
the veteran was informed that a waiver of RO consideration 
would be necessary in order to allow the Board to consider 
any newly submitted evidence without it first being reviewed 
by the RO.  The veteran did not provide a waiver of RO 
review, and therefore, pursuant to 38 C.F.R. § 20.1304(c), 
the issue of entitlement to an increased evaluation for 
chronic renal failure must be returned to the RO for 
consideration.

Accordingly, the case is REMANDED for the following:

The RO should reevaluate the claim of 
entitlement to an increased evaluation 
for service-connected chronic renal 
failure, status post kidney transplant, 
and consider the newly submitted 
evidence.  If, in the discretion of the 
RO, further development of the veteran's 
claim is in order, such development 
should be undertaken.  If the benefit 
sought on appeal is not granted, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
provided an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further review, 
if necessary.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
is free to submit additional evidence and argument on the 
question at issue.  See Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
Member, Board of Veterans' Appeals

 Department of Veterans Affairs

